     Case 2:20-cv-01664-TLN-KJN Document 37 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                               No. 2: 20-cv-1664 TLN KJN P
12                           Plaintiff,
13           v.                                         ORDER
14    R. SINGH, et al.,
15                           Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 26, 2021, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. (ECF No. 32.) On March 23, 2021,

20   defendant Scamurra filed a motion to opt out of the Post-Screening ADR Project. (ECF No. 35.)

21   Good cause appearing, defendant Scamurra’s motion to opt out is granted.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1.    Defendant’s motion to opt out of the Post-Screening ADR Project (ECF No. 35) is

24                granted;

25          2. The stay in this action is lifted;

26   ////

27   ////

28   ////
                                                        1
     Case 2:20-cv-01664-TLN-KJN Document 37 Filed 03/25/21 Page 2 of 2


 1         3. Within thirty days of the date of this order, defendant Scamurra shall file a response to

 2            plaintiff’s amended complaint.

 3   Dated: March 25, 2021

 4

 5

 6

 7
     Uh1664.opt
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
